Exhibit 10.2

 

FIFTH AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

This Fifth Amendment to Senior Secured Promissory Note by and among GI DYNAMICS,
INC., a Delaware corporation (the “Payor”), and CRYSTAL AMBER FUND LIMITED (the
“Holder”) is effective as of August 21, 2019. Capitalized terms used but not
defined herein have the definitions ascribed thereto in that certain Senior
Secured Convertible Promissory Note issued on June 15, 2017 by the Payor to the
Holder, as amended on December 31, 2018, March 29, 2019, April 30, 2019 and June
30, 2019 (as so amended, the “Existing Note”).

 

WHEREAS, the Payor and the Holder desire to further amend the terms of the
Existing Note as set forth herein; and

 

WHEREAS, Section 10(f) of the Existing Note provides that any term of the
Existing Note may be amended or waived only with the written consent of the
Payor and the Holder.

 

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Payor and the Holder, intending to be legally bound, agree as
follows:

 

1. Amendments to Existing Note. Sections l(b), 2(a), 2(b) and 2(c) of the
Existing Note are hereby amended with immediate effect to change the dates
referred to in each such section (including, for the avoidance of doubt, the
Maturity Date) from “October 1, 2019” to “March 31, 2020”.

 

2. Waiver. The Holder hereby waives the application of the definition of
Qualified Financing with respect to the financing (the “Financing”) to be
completed pursuant to the terms and conditions of that certain Securities
Purchase Agreement, dated of even date herewith (as amended, restated,
supplemented, or otherwise modified from time to time, the “August 2019 SPA”),
by and between the Payor and the Holder. For the avoidance of doubt, the
Financing being conducted pursuant to the August 2019 SPA and any proceeds
received by the Payor for the securities issued in connection with the Financing
shall not trigger an automatic conversion pursuant to Section 2(a) of the
Existing Note.

 

3. No Other Changes. Except as specifically amended in this amendment, all other
terms of the Existing Note shall remain unchanged and in full force and effect.

 

4. Counterparts. This amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Facsimile or PDF transmission of
execution copies or signature pages for this amendment shall be legal, valid and
binding execution and delivery for all purposes.

 

5. Governing Law. This amendment shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without regard to its principles of conflicts of laws.

 

[Signature Pages Immediately Follow]

 

 

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this amendment as of
the date first written above.

 

PAYOR:

 

GI DYNAMICS, INC.         By: /s/ Scott Schorer   Name: Scott Schorer   Title:
Chief Executive Officer  

 

[Signature Page to Fifth Amendment to Promissory Note]

 

 

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this amendment as of
the date first written above.

 

HOLDER:

 

CRYSTAL AMBER FUND LIMITED

 

By: Crystal Amber Asset Management (Guernsey) Limited, as
Investment Manager

 

By: /s/ Laurence McNairn   Name: Laurence McNairn   Title: Director  

 

[Signature Page to Fifth Amendment to Promissory Note]

 

 

 



 

 

